OPINION — AG — SENATE BILL NO. 366, TO BE CODIFIED AT 21 O.S. 1980 Supp., 590 [21-590] ET SEQ., IS SUPPLEMENTAL TO EXISTING LAW CONCERNING THE PRESERVATION OF OFFICIAL RECORDS AND DOES NOT OPERATE TO SUPERSEDE 74 O.S. 1971 564 [74-564] ET SEQ., NOR 67 O.S. 1971 201 [67-201], 21 O.S. 1980 Supp., 590 [21-590] ET SEQ. EXPRESSLY PROVIDES THAT SUPPORT DOCUMENTATION REFLECTING ALL FINANCIAL AND BUSINESS TRANSACTIONS BE INCLUDED WITHIN THE DEFINITION OF RECORDS FOUND AT 67 O.S. 1971 203 [67-203], 21 O.S. 1980 Supp., 590 [21-590] ET SEQ. HAS NO APPLICATION ON THE MANNER IN WHICH OFFICIAL RECORDS CAN BE STORED NOR AFFECT THE ARCHIVES AND RECORDS COMMISSION'S AUTHORITY TO SUPERVISE THE DISPOSITION OF OFFICIAL RECORDS. (LIBRARIES STATE RECORDS MANAGEMENT SYSTEM, CENTRAL STORAGE POINT) CITE: OPINION NO. 1973 74 O.S. 1971 564 [74-564] (RONALD LEE JOHNSON)